Case: 15-12805      Date Filed: 04/26/2017     Page: 1 of 22


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 15-12805
                             ________________________

                       D.C. Docket No. 1:15-cr-00056-WSD-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,

versus

TORI K. COLLINS,

                                                        Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                     (April 26, 2017)

Before MARTIN and JORDAN, Circuit Judges, and COOGLER, * District Judge.

JORDAN, Circuit Judge:


         *
       Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
             Case: 15-12805    Date Filed: 04/26/2017   Page: 2 of 22


      Tori Collins pled guilty to conspiracy to accept gratuities with the intent to

be influenced or rewarded in connection with a bank transaction, in violation of 18

U.S.C. §§ 215 & 371. The district court sentenced Ms. Collins to a two-year term

of probation. It also ordered her to pay $251,860.31 to her former employer, Wells

Fargo, pursuant to the Mandatory Victims Restitution Act, 18 U.S.C. § 3663A,

finding that her conviction qualified as an “offense against property.” Ms. Collins

appeals the restitution order, arguing that the MVRA does not apply to her.

Ms. Collins also contends that, even if her crime is an “offense against property,”

restitution should not have been awarded because her conduct did not proximately

cause any losses to Wells Fargo.

      We affirm the district court’s order of restitution. Ms. Collins facilitated

bank transactions that proximately caused Wells Fargo’s losses, and she intended

to derive an unlawful benefit from the property that was the subject of these

transactions. She therefore committed an “offense against property” as that phrase

is understood in its ordinary and contemporary sense.

                                         I

      Ms. Collins worked as a personal banker at a Wells Fargo branch in Atlanta,

Georgia. At some point in early 2013, a man named Gerald Mack visited the

branch where Ms. Collins worked. Mr. Mack, who introduced himself as G.

Shakir, told Ms. Collins that he had friends and clients who wished to open new



                                         2
              Case: 15-12805   Date Filed: 04/26/2017   Page: 3 of 22


bank accounts, so Ms. Collins gave him her business card for referrals. Mr.

Mack’s story was a lie. In reality, Mr. Mack was in possession of stolen U.S.

Treasury checks. His plan was to cash the checks by depositing them in bank

accounts and then withdraw the stolen funds, all with the help of bank employees.

      Soon after they met, Mr. Mack and Ms. Collins developed a friendship, and

he began to ask her to carry out various bank transactions. Although she knew that

the transactions violated bank rules, Ms. Collins did as Mr. Mack requested. She

opened accounts under the names of either fictitious persons or the intended

recipients of the stolen U.S. Treasury checks. Sometimes she added the payees of

the checks to preexisting accounts. She also deposited some of the stolen checks

for Mr. Mack and, on the day of the deposits or sometime after, withdrew the

stolen funds and took them to him. And she deposited and withdrew funds from

accounts that had been opened by Brandon Kelly, another bank employee recruited

by Mr. Mack. Once, Ms. Collins handed Mr. Mack the proceeds in the parking lot

of the bank. In exchange for her help, Mr. Mack paid Ms. Collins $6,000 and gave

her a pair of sneakers.

      Because Mr. Mack was depositing stolen U.S. Treasury checks, Wells Fargo

had to reimburse a number of the intended payees for their losses. All told, Wells

Fargo lost $276,714.71 from the accounts that Ms. Collins opened or from which

she facilitated withdrawals.



                                        3
             Case: 15-12805     Date Filed: 04/26/2017    Page: 4 of 22


      Ms. Collins pled guilty to a single charge of conspiracy in violation of § 371.

The object of the conspiracy was the payment and acceptance of gratuities in

violation of § 215. The elements of a § 371 conspiracy are an agreement among

two or more persons to achieve an unlawful objective; knowing and voluntary

participation in the agreement; and the commission of an overt act by a conspirator

in furtherance of the agreement. See United States v. Hasson, 333 F.3d 1264, 1270

(11th Cir. 2003). As relevant here, the gratuities provision, § 215(a)(2), prohibits

an employee of a financial institution from “corruptly accept[ing] or agree[ing] to

accept, anything of value from any person, intending to be influenced or rewarded

in connection with any business or transaction of such institution.”

      At Ms. Collins’ sentencing hearing, the district court addressed the

applicability of the MVRA, which among other things requires restitution for an

“offense against property.” See § 3663A(c)(1)(A)(ii). The district court explained

that it had “thought hard about whether” it should look to the elements of the

offense or, instead, to the specific facts of the case to determine whether Ms.

Collins had committed an “offense against property.”            See D.E. 26 at 5.

Ultimately, the district court decided on a “case-by-case evaluation” of the facts

and ruled that the crime fell within the scope of the MVRA because Ms. Collins

“was charged with a conspiracy, and that conspiracy was in fact intended to

deprive people of property that they owned.”        Id.   At the conclusion of the



                                          4
                Case: 15-12805       Date Filed: 04/26/2017       Page: 5 of 22


sentencing hearing, the district court imposed a two-year term of probation and

ordered Ms. Collins to pay $251,860.31 in restitution to Wells Fargo. 1

                                                II

       The legality of the district court’s restitution order is subject to plenary

review. See United States v. Valladares, 544 F.3d 1257, 1269 (11th Cir. 2008).

The district court’s underlying factual findings, on the other hand, are reviewed for

clear error. See id. A federal district court has no inherent authority to order

restitution, and may do so only as explicitly empowered by statute. See id.

                                               III

       The “primary and overarching purpose” of the MVRA, enacted in 1996, is to

“make victims of crime whole, to fully compensate these victims for their losses

and to restore these victims to their original state of well-being.” United States v.

Boccagna, 450 F.3d 107, 115 (2d Cir. 2006). When the MVRA applies, restitution

is mandatory. See United States v. Martin, 803 F.3d 581, 593 (11th Cir. 2015). A

defendant must pay restitution under the MVRA if she is convicted of a certain

covered offense “in which an identifiable victim or victims has suffered a physical

injury or pecuniary loss.” § 3663A(c)(1)(B). The restitution award must be the


1
  Although Wells Fargo suffered $276,714.71 in losses, the district court reduced the restitution
figure by $24,854.40. Ms. Collins argued that when she began helping Mr. Mack open accounts
and make withdrawals, she did not immediately know that he was depositing stolen U.S.
Treasury checks. See D.E. 26 at 5–15. The government supported her position, see id., and the
district court agreed to subtract the losses Wells Fargo sustained due to the earliest transactions
of the conspiracy.


                                                5
             Case: 15-12805     Date Filed: 04/26/2017   Page: 6 of 22


full amount of the victim’s loss that was actually and proximately caused by the

defendant’s conduct, regardless of the defendant’s current or anticipated ability to

pay. See United States v. Huff, 609 F.3d 1240, 1247 (11th Cir. 2010). The

MVRA, by its own terms, specifies four types of crimes that trigger mandatory

restitution: (1) crimes of violence, as defined in 18 U.S.C. § 16; (2) “offense[s]

against property,” including those “committed by fraud or deceit”; (3) offenses

related to tampering with consumer products; and (4) offenses relating to theft of

medical products. See § 3663A(c)(1)(A).

      Ms. Collins argues that her conviction for conspiring to accept bank

gratuities does not constitute an “offense against property” under the MVRA.

First, she contends that the district court erred by examining the facts of her case,

and urges us to adopt a “categorical approach” which considers only the elements

of the offense of conviction. Under that approach, Ms. Collins says, mandatory

restitution does not apply because none of the elements of her offense are “against

property.” Second, Ms. Collins maintains that, even if we consider her underlying

conduct, her receipt of cash gratuities was not an “offense against property” and

was not committed through fraud or deceit. Third, Ms. Collins argues that, in any

event, she did not proximately cause Wells Fargo’s losses.




                                         6
               Case: 15-12805    Date Filed: 04/26/2017   Page: 7 of 22


                                          A

      What, exactly, is an “offense against property” under the MVRA,

§ 3663A(c)(1)(A)(ii)? That is the question of first impression that confronts us in

this appeal.

      Although the Supreme Court has addressed some provisions of the MVRA,

see, e.g., Robers v. United States, 134 S. Ct. 1854, 1856 (2014) (analyzing

§ 3663A(b)(1)(B)), it has yet to explain what constitutes an “offense against

property” under the Act. Cases from our sister circuits, however, reflect a broad

spectrum of opinion.

      On the narrower end, some circuits have held that, at the very least, an

“offense against property” includes criminal activity with the objective of

knowingly and intentionally damaging property. An example is United States v.

Quarrell, 310 F.3d 664, 678 (10th Cir. 2002) (holding that the defendants’

conviction for conspiring to violate the Archaeological Resources Protection Act

qualified because, though “not every conspiracy will involve an offense against

property,” the unlawful objective of the conspiracy at issue was to “illegally

excavate public land,” in furtherance of which the defendants “knowingly and

voluntarily . . . damaged the land”).

      Other circuits dispense with the intent requirement, approving mandatory

restitution whenever an offense results in physical harm to property. See, e.g.,



                                          7
             Case: 15-12805    Date Filed: 04/26/2017   Page: 8 of 22


United States v. Sawyer, 825 F.3d 287, 292 (6th Cir. 2016) (holding that the

defendant’s conviction for conspiracy to violate the Clean Air Act, a scheme

involving the improper demolition of buildings with asbestos-containing material,

was an “offense against property” because it “resulted in the asbestos

contamination of nearly 300 acres of land”); United States v. Brock-Davis, 504

F.3d 991, 993, 996–98 (9th Cir. 2007) (concluding that the MVRA provided

statutory authority, in a case involving a conspiracy to manufacture

methamphetamine, to order payment of restitution to “a motel owner for clean-up

costs he incurred remediating a motel room in which the defendant had cooked

methamphetamine”).

      Some circuits, however, have ordered mandatory restitution in cases where

there is no physical damage to property. The offenses in those cases have involved

the intentional deprivation, or attempted deprivation, of another’s property. See,

e.g., United States v. Turner, 718 F.3d 226, 236 (3d Cir. 2013) (holding that a

conspiracy to defraud the IRS was an “offense against property” because the

defendant had deprived the government of its property, i.e., tax dollars). Cf.

Robers, 134 S. Ct. at 1856 (though not directly addressing § 3663A(c)(1)(A)(ii),

affirming restitution order under the MVRA for conspiracy to commit wire fraud).

Indeed, the Ninth Circuit has specifically rejected the argument that the phrase

“‘against property’ requires physical damage to property.” See United States v.



                                        8
              Case: 15-12805    Date Filed: 04/26/2017   Page: 9 of 22


Luis, 765 F.3d 1061, 1066 (9th Cir. 2014). It has held that the phrase encompasses

all criminal conduct that “infring[es] on a victim’s property interest,” id. at 1065,

as was the case in United States v. Stephens, 374 F.3d 867, 868, 870–72 (9th Cir.

2004), where it ruled that failing to pay child support qualified because the offense

infringed on the other parent’s property interest in the omitted payments.

      For our part, we have held, albeit without much explanation, that various

types of fraud, and their attendant false or misleading representations, are

“offense[s] against property.” See, e.g., United States v. Singletary, 649 F.3d 1212,

1220 (11th Cir. 2011) (wire fraud); Huff, 609 F.3d at 1247 (same); United States v.

Dickerson, 370 F.3d 1330, 1335 (11th Cir. 2004) (same).

      As the wide range of opinions in these cases illustrates, we lack a conclusive

definition. Without a binding directive, we now turn to the statute and apply

ordinary rules of statutory construction.

                                            B

      Our construction of § 3663A(c)(1)(A)(ii) begins “with the language of the

[provision] itself.” United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998)

(en banc). Where, as here, a statute does not define a term or phrase, those words

generally take “their ordinary, contemporary, common meaning . . . at the time

Congress enacted the statute.” Perrin v. United States, 444 U.S. 37, 42 (1979)

(citation omitted).



                                            9
             Case: 15-12805      Date Filed: 04/26/2017    Page: 10 of 22


      We start with the rather unremarkable observation that “against” is not the

same as “relating to” or “concerning.”          See Webster’s New World College

Dictionary 26, 288, 1132 (3d ed. 1996). The latter two (and their synonyms)

sweep much more broadly, and would encompass offenses with little more than

some connection to property.

      This distinction matters because, in the process of reading a statute, it is our

“duty . . . to give effect, if possible, to every clause and word[,] . . . avoiding . . .

any construction which implies that the legislature was ignorant of the meaning of

the language it employed.” Inhabitants of Montclair Twp. v. Ramsdell, 107 U.S.

147, 152 (1883). Indeed, we “must presume that a legislature says in a statute

what it means.” Connecticut Nat. Bank v. Germain, 503 U.S. 249, 253–54 (1992).

Had Congress intended § 3663A(c)(1)(A)(ii) to apply to all criminal acts involving

property, even if only tangentially, we think it would have said so. But Congress

did not, and the more restrictive language employed counsels against an expansive

construction of § 3663A(c)(1)(A)(ii).

      We believe that a more faithful reading respects the connotation of

directedness engendered by “against.”           See Webster’s New World College

Dictionary 26 (3d ed. 1996). Property, therefore, must serve as the object of the

offense, not simply a collateral component. See Black’s Law Dictionary 371 (6th

ed. 1990) (defining “crime against property” as “a crime, the object of which is



                                           10
               Case: 15-12805      Date Filed: 04/26/2017       Page: 11 of 22


property as contrasted with person; e.g., larceny”).                 At its simplest, this

understanding includes offenses in which the defendant intends to damage

another’s property, as was the case in Quarrell, 310 F.3d at 678. See Webster’s

New World College Dictionary 26 (3d ed. 1996) (defining “against,” in part, as

“toward so as to press on or strike”).             It also includes situations where the

defendant seeks to derive an unlawful benefit from another’s property or otherwise

deprive a person of his property, therefore acting “in opposition to” or “contrary

to” the classic property rights of ownership and possession. See id. (also defining

“against” as “in opposition to; contrary to”).             Under any of these readings,

however, criminal conduct does not necessarily qualify as an “offense against

property” solely because it results in property damage or because someone suffers

a loss at some point during its execution. 2

       In our view, the framework of § 3663A supports this interpretation. See

Davis v. Michigan Dep’t of Treasury, 489 U.S. 803, 809 (1989) (“[T]he words of a

statute must be read in their context and with a view to their place in the overall

statutory scheme.”). Generally speaking, § 3663A(b) prescribes what an order of

restitution must require of a defendant, with subsection (b)(1) specifying that, “in


2
  For purposes of the MVRA, the words “offense” and “crime” are essentially interchangeable.
The MVRA itself cross-references the two words. Compare § 3663A(a)(1) (requiring courts to
order restitution when “a defendant [is] convicted of an offense described in subsection (c)”),
with § 3663A(c) (explaining that mandatory restitution applies to “any offense” that is “a crime
of violence, as defined in [§] 16,” which, in turn, defines “crime of violence” as “an offense”
with certain characteristics).


                                              11
             Case: 15-12805    Date Filed: 04/26/2017   Page: 12 of 22


the case of an offense resulting in damage to or loss or destruction of property of a

victim,” the defendant must either return the property or pay the victim some

amount to compensate for the loss. Equating “offense[s] against property” in

subsection (c)(1) to “offense[s] resulting in damage to or loss or destruction of

property of a victim” in subsection (b)(1) collapses the two subsections. We do not

think that is what Congress intended, for it could have easily used the language in

subsection (b)(1) to define the covered offenses.

      This construction further harmonizes § 3663A with its discretionary

restitution counterpart, 18 U.S.C. § 3663. See Food & Drug Admin. v. Brown &

Williamson Tobacco Corp., 529 U.S. 120, 133 (2000) (directing courts to interpret

statutes as part of “a symmetrical and coherent regulatory scheme” and to “fit, if

possible, all parts into an harmonious whole”) (citations and internal quotation

marks omitted).    Under § 3663, courts can impose, on a discretionary basis,

restitution for any offense under Title 18 (and other miscellaneous statutes), except

that for “an offense described in [§] 3663A(c),” the court has no discretion and

restitution must be imposed. See § 3663(a)(1)(A).

      Significantly, § 3663(b)(1) mirrors § 3663A(b)(1), providing that “in the

case of an offense resulting in damage to or loss or destruction of property of a

victim,” the defendant “may” be ordered to return the property or pay the victim

some amount for the loss. If “offense against property” under § 3663A(c)(1)(A)(ii)



                                         12
               Case: 15-12805   Date Filed: 04/26/2017   Page: 13 of 22


means any “offense resulting in damage to or loss or destruction of property,”

§ 3663(b)(1) would largely be meaningless, because offenses resulting in damage

to or loss of property would always be “against property” and never eligible for

discretionary restitution. Rather than reading § 3663A(c)(1)(A)(ii) to nullify much

of § 3663, our construction allows “the two . . . to stand together.” Thomas M.

Cooley, A Treatise on the Constitutional Limitations Which Rest upon the

Legislative Power of the States of the American Union 58 (1868).

       Excluding offenses with only incidental property loss is also more consistent

with the common-law roots of the phrase “offense against property.” See, e.g.,

California v. Minjares, 443 U.S. 916, 927 (1979) (Rehnquist, J., dissenting)

(describing “crimes against person and property” as “the traditional common-law

crimes”).    When Congress “uses a common-law term of established meaning

without otherwise defining it, the general practice is to give that term its

common-law meaning.” United States v. Turley, 352 U.S. 407, 411 (1957). See

generally Felix Frankfurter, Some Reflections on the Reading of Statutes, 47

Colum. L. Rev. 527, 535 (1947) (“[I]f a word is obviously transplanted from

another legal source, whether the common law or other legislation, it brings the old

soil with it.”).

       At common law, offenses or crimes against property referred to a specific set

of criminal conduct: “larceny, embezzlement, cheating, cheating by false pretenses,



                                         13
             Case: 15-12805    Date Filed: 04/26/2017   Page: 14 of 22


robbery, receiving stolen goods, malicious mischief, forgery, and uttering forged

instruments.” Black’s Law Dictionary 1251 (10th ed. 2014) (defining “offense

against property”). Merely damaging or destroying property would not have met

the definition for any of these offenses. For example, malicious mischief, the

closest common-law offense for damaging another’s property, required intentional

destruction or damage. See id. at 1101. By borrowing from the annals of common

law, Congress “presumably . . . adopt[ed] the cluster of ideas that were attached,”

Morissette v. United States, 342 U.S. 246, 263 (1952), including the common-law

understanding that an “offense against property” is not committed simply because

criminal conduct occasions property loss.

      The clause “including those committed by fraud or deceit” does not broaden

the meaning of “offense against property.”         Introduced by the illustrative

“including,” the phrase refers to conduct that is a subset of “offense against

property,” and not an independent covered offense under the MVRA. See Fed.

Land Bank of St. Paul v. Bismarck Lumber Co., 314 U.S. 95, 100 (1941) (“[T]he

term ‘including’ is not one of all-embracing definition, but connotes simply an

illustrative application of the general principle.”). So, “those [offenses against

property] committed by fraud or deceit” must still have property as their object to

qualify. See § 3663A(c)(1)(A)(ii) (emphasis added).




                                        14
              Case: 15-12805   Date Filed: 04/26/2017   Page: 15 of 22


                                         C

      We next consider the analytical framework district courts should apply to

determine whether an offense is against property for purposes of the MVRA. The

parties advocate two different approaches. The one advocated by the government

and applied by the district court considers the factual circumstances underlying the

offense of conviction.    The other, urged by Ms. Collins, is the categorical

approach, in which courts limit their analysis to the elements of the offense of

conviction.

      Ms. Collins argues that in United States v. Keelan, 786 F.3d 865 (11th Cir.

2015), we held that the categorical approach governs the determination of whether

a crime falls within one of the MVRA’s enumerated categories. In our view, she

overstates our holding in Keelan.      The defendant in Keelan, who had been

convicted of knowingly using means of interstate commerce to persuade a minor to

engage in sexual activity, challenged the district court’s order of restitution

pursuant to § 3663A(c)(1)(A)(i), which provides for mandatory restitution for any

offense that is a “crime of violence, as defined in [§] 16.” See Keelan, 786 F.3d at

869–70. We had previously applied the categorical approach to determine whether

a conviction qualifies as a crime of violence under § 16. See Dixon v. U.S. Att’y

Gen., 768 F.3d 1338, 1342–43 (11th Cir. 2014). And because § 3663A(c)(1)(A)(i)

defines “crime of violence” by explicit reference to § 16, we applied the



                                        15
             Case: 15-12805     Date Filed: 04/26/2017   Page: 16 of 22


categorical approach to determine whether the Keelan defendant’s offense was a

“crime of violence” for purposes of § 3663A(c)(1)(A)(i). See Keelan, 786 F.3d at

869–72.

      Here, however, the MVRA does not define “offense against property” by

referring to another statute, and we have never considered whether to apply the

categorical approach to determine whether an offense qualifies as an “offense

against property” in any context. As a result, Keelan does not resolve whether

sentencing courts must apply the categorical approach to determine whether an

offense was an “offense against property” for purposes of § 3663A(c)(1)(A)(ii).

We must decide that issue for the first time here.

      The text of § 3663A(c)(1)(A)(ii) persuades us to reject the categorical

approach in this context. The provision uses language that the Supreme Court has

previously said suggests consideration of the underlying conduct. In Taylor v.

United States, 495 U.S. 575 (1990), the Court was tasked with defining “burglary”

under the sentencing enhancement provisions of the Armed Career Criminal Act,

18 U.S.C. § 924(e), and setting forth the method by which sentencing courts were

to determine whether a defendant’s prior state-law burglary conviction qualified

for the enhancement. Relying in part on the word “element” in § 924(e), the Court

ultimately decided that, with rare exception, sentencing courts should apply the

categorical approach, looking “only to the statutory definitions of the prior



                                         16
              Case: 15-12805       Date Filed: 04/26/2017     Page: 17 of 22


offenses, and not to the particular facts underlying those convictions.” See Taylor,

495 U.S. at 600–01. In adopting the categorical approach, the Court also relied on

the fact that § 924(e) refers to a person who “has three previous convictions” for

certain types of crimes, and not to a person who has “committed” those crimes. Id.

The Court, in other words, believed that the word “committed” would have served

as a congressional directive to sentencing courts to consider the underlying

conduct. See id. And so, describing a covered offense in terms of how it was

“committed” suggests consideration of the underlying conduct, without which we

could not know how an offense was actually committed or carried out.

       Unlike § 924(e), § 3663A(c)(1)(A)(ii) does not define an “offense against

property” by referring to the “element[s]” of the offense. Further, it describes an

“offense against property” by reference to how it was “committed”—specifically,

it specifies that an “offense against property” “include[s] any offense committed by

fraud or deceit.” 18 U.S.C. § 3663A(c)(1)(A)(ii). We agree with the premium the

Supreme Court placed on the word “committed” and the absence of the word

“element,” and we therefore decline to apply the categorical approach to determine

whether a conviction qualifies as an “offense against property” under

§ 3663A(c)(1)(A)(ii). 3


3
  The presence or absence of the word “element” in a statute does not, on its own, resolve the
issue here. Indeed, we have applied the categorical approach in cases where the federal
sentencing statute makes no mention of “elements.” See, e.g., United States v. James, 430 F.3d


                                             17
               Case: 15-12805      Date Filed: 04/26/2017       Page: 18 of 22


       Our decision today to eschew the categorical approach puts us in line with a

number of decisions by our sister courts, which, though not expressly discussing

the issue, have focused on the conduct underlying the offense of conviction instead

of the elements of the crime. See, e.g., Luis, 765 F.3d at 1065–66; United States v.

Pescatore, 637 F.3d 128, 138–39 (2d Cir. 2011); Quarrell, 310 F.3d at 678.

                                              D

       With a definition and analytical framework in hand, we now turn to the

question of whether Ms. Collins committed an “offense against property.” In cases

such as this one, where the conviction is for conspiracy, we focus on the offense

that was the object of the unlawful scheme. See Singletary, 649 F.3d at 1220

(looking to the “objects of the conspiracy” to determine the applicability of the

MVRA). The unlawful conduct here was that Ms. Collins, as an “employee . . . of

a financial institution,” “corruptly accept[ed] or agree[d] to accept, anything of

value from any person, intending to be influenced or rewarded in connection with

any business or transaction of such institution.” See § 215(a)(2). Ms. Collins’

predicate offense, in so many words, was the illegal acceptance of gratuities.

       We have previously noted that there may be a question about whether

bribery is an “offense against property” under the MVRA. See United States v.




1150, 1154 (11th Cir. 2005) (applying the categorical approach to determine whether a particular
offense is a “serious drug offense” under the ACCA).


                                              18
             Case: 15-12805     Date Filed: 04/26/2017     Page: 19 of 22


McNair, 605 F.3d 1152, 1221 n.107 (11th Cir. 2010). As with bribery, it is not

readily apparent to us that a gratuities offense will always trigger mandatory

restitution under the MVRA. For example, there may be situations where the

government establishes criminal liability under § 215(a)(2) without demonstrating

that any improperly influenced transaction implicated someone else’s property.

      We need not address all variants of a gratuities offense because, in this case,

the evidence demonstrates that Ms. Collins sought to derive an unlawful benefit

from the property at play in the bank transactions she corruptly facilitated.

Specifically, Ms. Collins admitted that she withdrew $69,000 from a bank account

for Mr. Mack. See D.E. 25 at 42–44. At the time of the withdrawal, that money

belonged to Wells Fargo. See Shaw v. United States, 137 S. Ct. 462, 466 (2016)

(explaining that a bank owns the deposited funds). By accepting Mr. Mack’s cash

payment in connection with transactions such as this one, Ms. Collins intentionally

derived an unlawful pecuniary gain by taking property belonging to Wells Fargo,

thereby making her gratuities offense an “offense against property.” Cf. Black’s

Law Dictionary 454 (10th ed. 2014) (defining “crime against property” as an

“offense[ ] in which the perpetrator seeks to derive an unlawful benefit from . . .

another’s property without the use or threat of force”).




                                         19
             Case: 15-12805    Date Filed: 04/26/2017   Page: 20 of 22


                                         E

      Almost as an afterthought, Ms. Collins contends that, to the extent she

committed an “offense against property,” she did not proximately cause Wells

Fargo’s losses. She devotes most of her briefing on this issue to rehashing her

arguments on the proper analytical approach. See Br. of Appellant at 19–21.

When she finally gets around to the causation analysis, she argues, in one

conclusory paragraph with no explanation, that Wells Fargo’s losses stemmed from

Ms. Mack’s fraud and “perhaps from [her] . . . witting or unwitting assistance,” but

not from her acceptance of gratuities. See id. at 21. Though her failure to fully

brief this issue arguably constitutes abandonment, see Auto-Owners Ins. Co. v. Se.

Floating Docks, Inc., 632 F.3d 1195, 1201 n.7 (11th Cir. 2011) (explaining that

some “arguments . . . are so conclusory that they are deemed abandoned”), we

address it anyway.

      Under the MVRA, sentencing courts must order restitution for a victim’s

“actual loss directly and proximately caused by the defendant’s offense of

conviction.” United States v. Sharma, 703 F.3d 318, 323 (5th Cir. 2012). The

“[d]efendant’s conduct need not be the sole cause of the loss,” but it cannot be “too

attenuated (either factually or temporally).” United States v. Robertson, 493 F.3d

1322, 1334 (11th Cir. 2007) (citations omitted). Here, the government proved that

Wells Fargo’s loss “would not have occurred but for” Ms. Collins’ conduct. Id.



                                         20
             Case: 15-12805    Date Filed: 04/26/2017   Page: 21 of 22


The question, then, is whether Ms. Collins’ actions proximately caused Wells

Fargo’s losses. The district court found that they did, see D.E. 26 at 4–15, and we

review this factual finding for clear error. See Robertson, 493 F.3d at 1334.

      We have addressed proximate causation in the MVRA context before. In

United States v. Washington, 434 F.3d 1265, 1266 (11th Cir. 2006), the defendant

robbed a bank and fled. Several police cars were damaged in the ensuing chase.

The district court ordered the defendant to pay the police department restitution for

the property damage. See id. at 1266–68. On appeal, the defendant did not dispute

that the MVRA applied to his bank robbery conviction, but he argued that his

offense was not the proximate cause of the police department’s property damage.

See id. at 1268. We rejected this argument and affirmed the order of restitution

because flight was a natural component of bank robbery and because the defendant

could have foreseen that any ensuing high-speed chase would result in property

damage. See id. at 1268–69.

      Wells Fargo’s losses here were even more foreseeable than the police

department’s in Washington, where at least the defendant could not have known

with certainty that various police cars would be damaged. By contrast, Wells

Fargo having to reimburse its customers for the fraud enabled by its own employee

was the natural—if not inevitable—consequence of Ms. Collins’ actions.

Moreover, Ms. Collins directly facilitated Mr. Mack’s scheme by processing the



                                         21
            Case: 15-12805       Date Filed: 04/26/2017   Page: 22 of 22


withdrawals of the funds on his behalf. She even physically effectuated some of

Wells Fargo’s losses by walking money out the bank’s doors, allaying any concern

that those losses were “too [physically or temporally] attenuated.” See Robertson,

493 F.3d at 1334. Given Ms. Collins’ role as a bank employee, we do not believe

that the district court clearly erred in finding that she could have reasonably

foreseen Wells Fargo’s losses.

                                          IV

      For these reasons, we affirm the district court’s order of restitution under the

MVRA.

      AFFIRMED.




                                          22